273 F.2d 29
UNITED STATES ex rel. Nelson RHYCE, Petitioner-Appellant,v.Mark S. RICHMOND, Warden, Connecticut State Prison, Respondent-Appellee.
No. 132.
Docket 25832.
United States Court of Appeals Second Circuit.
Argued November 20, 1959.
Decided December 16, 1959.

Nelson Rhyce, petitioner-appellant, pro se.
George D. Stoughton, Asst. State's Atty., for Hartford County, Hartford, Conn. (John D. LaBelle, State's Atty. for Hartford County, Manchester, Conn., and J. Read Murphy, Asst. State's Atty., Hartford, Conn., for Hartford County, on the brief), for respondent-appellee.
Before MEDINA, MOORE and FRIENDLY, Circuit Judges.
PER CURIAM.


1
Petitioner alleged that on May 22, 1958, he was convicted of the crime of burglary and sentenced to the Connecticut State Prison, on the basis of an involuntary plea of guilty. Prior to May 22, petitioner had been confined to jail due to his inability to raise bail and he alleged that before pleading guilty he had been in solitary confinement in a dark cell, known as "the hole", that he had a great fear of the dark, and that he entered the plea of guilty out of fear of being returned to "the hole."


2
Judge Smith fully recognized the seriousness of these allegations. Accordingly, he issued a writ of habeas corpus. After seeing and hearing the petitioner and other witnesses, he discharged the writ, finding that the petitioner's will was not so weakened as to be overborne by fear. While deploring the treatment of the petitioner, Judge Smith was not convinced that the treatment impelled him to enter his plea involuntarily.


3
After carefully considering the whole record, we find that Judge Smith conducted an extremely thorough hearing and at all times showed a scrupulous regard for the rights of the petitioner. There was more than enough evidence to warrant the conclusion that the plea was not coerced.


4
Petitioner's other allegations are unsupported by evidence or otherwise without merit.


5
Affirmed.